Argued September 28, 1936.
Joseph J. Bruno, appellant here, was tried on three charges of murder for the alleged killing of Dominick Perna, John Galosky and Andrew Kostishiun. A verdict of guilty of murder in the second degree was returned on each of the three indictments. Three sentences of imprisonment for ten to twenty years were imposed. They are to be served consecutively. The appeals are from the judgments and sentences that followed the refusal of a new trial.
The operative facts here are to all intent the same as those set out in Commonwealth v. Bruno, 324 Pa. 236. *Page 252 
No assignments of error worthy of specific attention are raised here that were not disposed of there. All of them are accordingly overruled.
The judgments and sentences are affirmed and the record is remitted to the court below for the purpose of execution.